Citation Nr: 1326242	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of right fifth toe dislocation, post-operative fifth metatarsal osteotomy with screw fixation and reduction dislocation of fifth metatarsophalangeal joint, with scar.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel





INTRODUCTION

The Veteran had active service from May 1979 to October 1995, from January 2002 to July 2002, and from June 2004 to April 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

On August 7, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to an initial rating in excess of 10 percent for residuals of right fifth toe dislocation, post-operative fifth metatarsal osteotomy with screw fixation and reduction dislocation of fifth metatarsophalangeal joint, with scar.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for residuals of right fifth toe dislocation, post-operative fifth metatarsal osteotomy with screw fixation and reduction dislocation of fifth metatarsophalangeal joint, with scar, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated a desire to withdraw the issue of entitlement to an initial rating in excess of 10 percent for residuals of right fifth toe dislocation, post-operative fifth metatarsal osteotomy with screw fixation and reduction dislocation of fifth metatarsophalangeal joint, with scar; hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


